Title: From Alexander Hamilton to James McHenry, 1 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Octor 1. 1799
          
          I transmit you an extract from Major Hoop’s letter of the thirtieth of August.
          “I am informed by Lieutenant Fergus under date of 25th of June that he could not move without the assistance of some carriages to convey the utensils for cooking &c, and that he had applied to the agent of the war Dept. who told him he could not do any thing in it without the orders of the Secretary of War.”
          It is therefore desirable that orders should be given from your Department to the different Agents and Contractors that when directions are received by officers to march they may receive have from those characters the necessary assistance without delay—
          S of W—
        